Title: [Notes of Debates on the Articles of Confederation, Continued] Aug. 1. 1776.
From: Adams, John
To: 


       Hooper. N.C. is a striking Exception to the general Rule that was laid down Yesterday, that the Riches of a Country are in Proportion to the Numbers of Inhabitants. A Gentleman of 3 or 400 Negroes, dont raise more corn than feeds them. A Labourer cant be hired for less than £24 a Year in Mass. Bay. The neat profit of a Negro is not more than 5 or 6£ pr. Annum. I wish to see the day that Slaves are not necessary. Whites and Negroes cannot work together. Negroes are Goods and Chattells, are Property. A Negro works under the Impulse of fear—has no Care of his Masters Interest.
       17. Art.
       Dr. Franklin moves that Votes should be in Proportion to Numbers.
       Mr. Middleton moves that the Vote should be according to what they pay.
       Sherman thinks We ought not to vote according to Numbers. We are Representatives of States not Individuals. States of Holland. The Consent of every one is necessary. 3 Colonies would govern the whole but would not have a Majority of Strength to carry those Votes into Execution.
       The Vote should be taken two Ways. Call the Colonies and call the Individuals, and have a Majority of both.
       Dr. Rush. Abbe Reynauld Raynal has attributed the Ruin of the united Provinces to 3 Causes. The principal one is that the Consent of every State is necessary. The other that the Members are obliged to consult their Constituents upon all Occasions.
       We loose an equal Representation. We represent the People. It will tend to keep up colonial Distinctions. We are now a new Nation. Our Trade, Language, Customs, Manners dont differ more than they do in G. Britain.
       The more a Man aims at serving America the more he serves his Colony.
       It will promote Factions in Congress and in the States.
       It will prevent the Growth of Freedom in America. We shall be loth to admit new Colonies into the Confederation. If We vote by Numbers Liberty will be always safe. Mass, is contiguous to 2 small Colonies, R.I. and N.H. Pen. is near N.Y. and D. Virginia is between Maryland and N. Carolina.
       We have been too free with the Word Independence. We are dependent on each other—not totally independent States.
       Montesquieu pronounced the Confederation of Licea the best that ever was made. The Cities had different Weights in the Scale.
       China is not larger than one of our Colonies. How populous.
       
       It is said that the small Colonies deposit their all. This is deceiving Us with a Word.
       I would not have it understood, that I am pleading the Cause of Pensilvania. When I entered that door, I considered myself a Citizen of America.
       Dr. Witherspoon. Representation in England is unequal. Must I have 3 Votes in a County because I have 3 times as much Money as my Neighbour. Congress are to determine the Limits of Colonies.
       Governor Hopkins. A momentous Question. Many difficulties on each Side. 4 larger, 5 lesser, 4 stand indifferent. V. M. P. M. make more than half the People. 4 may alw
       C, N.Y., 2 Carolinas, not concerned at all. The dissinterested Coolness of these Colonies ought to determine. I can easily feel the Reasoning of the larger Colonies. Pleasing Theories always gave Way to the Prejudices, Passions, and Interests of Mankind.
       The Germanic Confederation. The K. of Prussia has an equal Vote. The Helvetic Confederacy. It cant be expected that 9 Colonies will give Way to be governed by 4. The Safety of the whole depends upon the distinctions of Colonies.
       Dr. Franklin. I hear many ingenious Arguments to perswade Us that an unequal Representation is a very good Thing. If We had been born and bred under an unequal Representation We might bear it. But to sett out with an unequal Representation is unreasonable.
       It is said the great Colonies will swallow up the less. Scotland said the same Thing at the Union.
       Dr. Witherspoon. Rises to explain a few Circumstances relating to Scotland. That was an incorporating Union, not a federal. The Nobility and Gentry resort to England.
       In determining all Questions, each State shall have a Weight in Proportion to what it contributes to the public Expences of the united States.
      